NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10299

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00317-JAT-3

 v.
                                                MEMORANDUM*
KEVIN DEAN MCCOY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Kevin Dean McCoy appeals from the district court’s judgment and

challenges his guilty-plea convictions and 180-month sentence for conspiracy to

possess with intent to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(i), (b)(1)(A)(viii), (b)(1)(B)(ii), and 846, and money



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
laundering conspiracy, in violation of 18 U.S.C. § 1956(h). Pursuant to Anders v.

California, 386 U.S. 738 (1967), McCoy’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided McCoy the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      McCoy waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   19-10299